Broyles, 0. J.
1. The general demurrer and paragraphs 3 and 4 of the special demurrer to the petition were properly overruled.
2. Paragraph 2 of the special demurrer to the petition should have been sustained, but, under all the facts of the case, the error in overruling it was harmless and does not require a reversal of the judgment. .
3. The special assignments of error in the petition for certiorari are. without merit; the verdict was authorized by the evidence; and the overruling of the certiorari was not error.

Judgment affirmed,.


Luke, J., coneurs. Bloodicorth, J., absent on aeeount of illness.

F. F. Goodrum, for plaintiff in error.
Martin, Martin, Snow & Gillen, contra.